Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Applicant’s arguments, filed February 18, 2021, have been considered but they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. (U.S. Patent Pub. No. 2013/0238702) in view of Song et al. (U.S. Patent Pub. No. 2013/0074117).

Regarding claims 1 and 15, Sheth et al. teaches an electronic device comprising: a display (fig. 1A, ref. num 122); a communication circuit configured to communicate with a first peripheral device (fig. 1A, ref. num 126); a memory (paragraph 0033); and a processor (paragraph 0033), wherein the processor is configured to control the electronic device to: broadcast a first message via the communication circuit (paragraph 0061); receive a connection request message from the first peripheral 
Sheth et al. does not teach transmit a first request for first authentication information associated with a first peripheral device to a server; receive the first authentication information from the server; or store the first authentication information in the memory.
Song et al. teaches transmit a first request for first authentication information associated with a first peripheral device to a server (paragraph 0194); receive the first authentication information from the server (paragraph 0191); and store the first authentication information in the memory (paragraph 0192).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine requesting authenticating information about a peripheral device from a server and storing said authentication information, as taught by Song et al., with the method of Sheth et al.  It would have been obvious for such modifications because a server provides a central place to store credentials.  Requesting those credentials and storing them locally provides for quick access for authentication without the need to go online to obtain them later.

Regarding claims 2 and 16, Sheth et al. teaches wherein the first authentication information includes a first authentication certificate received from the first peripheral device, and wherein the processor is further configured to control the electronic device to authenticate the first peripheral device based on the first authentication certificate (paragraph 0028 and 0079).

Regarding claim 3, Sheth et al. teaches wherein the memory is configured to store an authentication certificate associated with at least one peripheral device, and wherein the processor is further configured to control the display to provide an indication that the at least one peripheral device 

Regarding claims 4 and 17, Sheth et al. teaches wherein the processor is further configured to control the electronic device to broadcast the first message a plurality of times at a predetermined period (paragraph 0061).

Regarding claims 5 and 18, Sheth et al. teaches wherein the processor is further configured to control the electronic device to stop the transmission of the screen data to the first peripheral device based on the electronic device not receiving an input from the first peripheral device for a specified time (paragraph 0084).

Regarding claim 6, Sheth et al. teaches wherein the memory is configured to store setting information associated with the first peripheral device (paragraph 0078).

Regarding claims 11 and 19, Sheth et al. teaches wherein the communication circuit is further configured to communicate with a second peripheral device, wherein the memory is configured to store authentication information associated with the second peripheral device, wherein the processor is further configured to control the electronic device to: transmit a second connection request message to the second peripheral device; and transmit the screen data being displayed on the display to the second peripheral device based on a confirmation message being received from the second peripheral device as a response to the second connection request message (paragraph 0074).

claims 12 and 20, Sheth et al. teaches wherein the processor is further configured to control the electronic device to: display a first icon on the display while transmitting the screen data to the first peripheral device, wherein the first icon indicates that the screen data is being transmitted to the first peripheral device; and display a second icon on the display while transmitting the screen data to the second peripheral device, wherein the second icon indicates that the screen data is being transmitted to the second peripheral device (paragraph 0074).

Claims 7-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. (U.S. Patent Pub. No. 2013/0238702) in view of Song et al. (U.S. Patent Pub. No. 2013/0074117), and further in view of Brune et al. (U.S. Patent Pub. No. 2016/0182613).

Regarding claim 7, Sheth et al./Song et al. teaches all the limitations of claim 1, above.  However, Sheth et al. does not teach wherein the processor is further configured to control the electronic device to transmit data associated with a notification event to the first peripheral device based on setting information about the first peripheral device based on the notification event associated with an execution of a function of the electronic device occurring.
Brune et al. teaches wherein the processor is further configured to control the electronic device to transmit data associated with a notification event to the first peripheral device based on setting information about the first peripheral device based on the notification event associated with an execution of a function of the electronic device occurring (paragraph 0070 and 0093).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine transmitting notifications based on setting information, as taught by Brune et al., with the method of Sheth et al./Song et al.  It would have been obvious for such modifications because settings can limit types of content being presented (see paragraph 0093 of Brune et al.).

Regarding claim 8, Sheth et al./Song et al. as modified by Brune et al. teaches wherein the setting information includes setting information on whether to transmit data associated with the notification event to the first peripheral device (see paragraph 0063 of Brune et al.).

Regarding claim 9, Sheth et al./Song et al. as modified by Brune et al. teaches wherein the memory is configured to store a plurality of application programs, and wherein the setting information includes setting information for each of the plurality of application programs on whether to transmit data associated with the notification event occurring from each of the plurality of application programs (see paragraph 0066 of Brune et al.).

Regarding claim 10, Sheth et al./Song et al. as modified by Brune et al. teaches wherein the processor is further configured to control the electronic device to transmit the screen data to the first peripheral device based on the authentication being valid and screen mirroring with the first peripheral device being determined to be allowed based on the setting information (see paragraph 0065 of Brune et al.).

Regarding claim 13, Sheth et al./Song et al. teaches all the limitation of claim 1, above.  However, Sheth et al. does not teach wherein the processor is further configured to control the electronic device to: receive authentication information associated with unlocking the electronic device from the first peripheral device; and change a state of the electronic device from a locked state to an unlocked state based on the authentication information.
Brune et al. teaches wherein the processor is further configured to control the electronic device to: receive authentication information associated with unlocking the electronic device from the first 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine receiving authentication to unlock the device, as taught by Brune et al., with the method of Sheth et al./Song et al.  It would have been obvious for such modifications because the authentication requirement prevents unauthorized access to programs contained on the device (see paragraph 0269 of Brune et al.).

Regarding claim 14, Sheth et al./Song et al. as modified by Brune et al. teaches wherein the authentication information associated with unlocking the electronic device includes at least one of: a specific content utterance, and a specific numeral string (see paragraph 0269 of Brune et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433